Citation Nr: 1013728	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-39 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability. 
 
2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for cervical and knee 
disabilities secondary to service-connected disease or 
injury.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served in the Army National Guard on dates 
between December 1964 and December 1970, including on June 
16, 1969 when he was injured.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2006 
rating decision that denied service connection for bilateral 
knee degenerative joint disease and degenerative joint 
disease of the cervical spine 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that he has cervical spine and bilateral 
knee disorders that are related to a fall from a roof during 
inactive duty for training (INACDUTRA or training) in June 
1969 for which service connection should be granted.  In the 
alternative, he asserted through his then representative in 
January 2007 that service connection for cervical spine and 
bilateral knee disabilities are secondary to already service-
connected disorders.  

The Board notes that the RO has not adjudicated the matters 
on appeal as proximately due to or the result of service-
connected disease or injury.  Therefore, development of these 
issues should be accomplished in this regard, followed by 
adjudication on this basis.

Review of the evidence discloses that the Veteran sustained 
an avulsion injury to both heels with hairline fracture of 
the left os calcis on June 19, 1969, after slipping from the 
second story ledge of building while retrieving a cleaning 
cloth.  In a letter dated in July 1969 from an Army National 
Guard administrative officer, it was noted that after his 
return home, the appellant sought consultation and treatment 
from a private physician.  Subsequent treatment records 
indicate that the Veteran received treatment from R. F. 
Fairchild, D.P.M., who noted in a report dated in October 
1977 that medical care had been rendered for the feet in June 
1969, but that he had had a recurrence of severe heel pain.  
Dr. Fairchild made no reference to any other joint symptoms 
or problems.  Subsequent private and VA examination reports 
dating from 1978 refer only pain in both feet until 1982, 
when the appellant was seen for left knee pain diagnosed as a 
torn medical meniscus which he himself related to "horsing 
around" with his son several years before.  He was reported 
to have stated that the knee had twisted and popped at that 
time and had subsequently led to giving way and instability 
of the joint.  Indications of treatment for cervical spine 
symptomatology do not appear in the clinical data until 1986.

The Board notes, however, that in numerous statements in the 
record, the Veteran asserts that he was treated on a 
continuing basis for back, neck and knee symptoms after 
injury in 1969.  In April 2007, he specifically noted that he 
had seen a Dr. Talcott in the 1970s for his knees.  There are 
no clinical data for Dr. Talcott on file and a release to 
retrieve such records should be requested.  The appellant 
should also be requested to provide the names, addresses and 
dates of treatment in authorizations to secure medical 
records from any other source or providers who treated him 
for knee and neck symptoms between 1969 and 1986.  

The Board also observes that the record contains a detailed 
clinical chronology from B. Meltzer, D.C, dating from October 
1985, which contains a November 1986 entry dated recording 
that the appellant fell down a flight of stairs striking his 
head and neck, and hurting his left knee and low back.  It 
was reported that his knee and neck were swollen.  This was 
noted to have happened at work and that this was a "w.c" 
[workers' compensation] type of case.  In a letter dated in 
February 1987 to the Veteran's lawyer, Dr. Meltzer stated 
that the Veteran had been under his care for various injuries 
and that he was involved in an automobile accident in 
November 1985, which among other things, caused lower back 
discomfort.  In a letter to another lawyer in March 1989, Dr. 
Meltzer only referred to the work injury as precipitating 
neck and back injury.  

The Board notes that there are a number of medical statements 
in the record in which the Veteran's providers have ascribed 
knee and cervical spine disorders only to the injury during 
training, without reference to any intervening injuries as 
delineated above.  In April 2006, a VA examiner concluded 
that degenerative changes of the cervical spine and both 
knees were age-related, without any finding of whether injury 
during training, or intervening injuries may have been 
implicated in the development of such.  Under the 
circumstances, the Board finds that further development is 
warranted, to include a medical examination.  

The Board would point out that in June 2007, the Veteran 
wrote that "...if you feel there is any document and/or 
report's[sic] which you feel I might have that you have not 
gotten or need - again request that to me in writing...for a 
prompt reply."  The Board is of the opinion that further 
documentation would be helpful in the adjudication of these 
claims, to include the workers' compensation records from 
1986, and medical records relating to his automobile accident 
in 1985 to help resolve any inconsistencies.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should adjudicate the issues 
of entitlement to service connection 
for bilateral knee disability and a 
cervical spine disorder as secondary to 
service-connected disease or injury.

2.  The Veteran should be contacted by 
letter and asked to provide the names, 
addresses and dates of treatment in 
authorizations for release of records 
for all providers, including Dr. 
Talcott, who treated him for neck and 
knee symptoms from 1969 to 1986.  VA 
should obtain the identified evidence, 
if not already of record.  

3.  The Veteran should be contacted by 
letter and requested to provide a 
statement regarding the circumstances 
of his automobile accident in 1985 and 
his work-related injury in November 
1985.  He should also be requested to 
provide authorizations for release of 
records regarding these incidents, to 
include doctor and/or hospital names 
and addresses, and employer personnel 
records with names and addresses.  VA 
should obtain the identified evidence.

4.  The Veteran is to be informed that 
if there is outstanding relevant 
evidence, that evidence should be 
submitted by him.

5.  Following a reasonable period of 
time for receipt of information 
requested above, the case should be 
referred to a VA physician for a 
thorough review of the entire record 
and a medical opinion.  The claims 
folder must be made available to the 
examiner.  The examiner should provide 
an opinion as to whether it is more 
likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), or 
less likely than not (probability less 
than 50 percent) that a) the Veteran 
has bilateral knee and cervical spine 
disorders directly related to injury 
during INACDUTRA, and b) that bilateral 
knee and cervical spine disorders are 
proximately due to or have been 
aggravated by the Veteran's service-
connected low back and/or bilateral 
foot disabilities.  If aggravation is 
found, the examiner should provide a 
baseline prior to the aggravation, and 
should also offer an assessment of the 
extent of additional disability to the 
neck and or knees resulting from 
aggravation by service-connected 
disability.  If cervical spine and knee 
disorders are determined to be 
unrelated to injury during INACDUTRA, 
or a service-connected disorder, that 
fact should be noted and explained in 
the report.

The examiner should provide a full 
rationale for the opinions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

